Citation Nr: 0207245	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1996, for grants of service connection for psoriatic 
arthritis of the hands, shoulders, knees, wrists, elbows, and 
feet. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision in which 
the RO granted service connection for, inter alia, psoriatic 
arthritis of the hands, shoulders, knees, wrists, elbows, and 
feet, effective as of December 30, 1996.  As well, the RO 
decision involved the recharacterization of previously 
service-connected metatarsalgia of the feet as psoriatic 
arthritis of the right foot and left foot.  The veteran filed 
a notice of disagreement in April 1998, contending that he 
was entitled to an earlier effective date.  A statement of 
the case (SOC) was issued on the matter of an earlier 
effective date in February 1999.  In a March 1999 substantive 
appeal, the veteran added that clear and unmistakable error 
(CUE) was present in a May 1970 rating decision denying 
service connection for arthritis.

By rating decision of April 1999, the RO determined that CUE 
was present in its May 1970 rating decision, addressing 
solely its failure to grant service connection for psoriasis.  
In August 2000, the Board determined that the RO failed to 
address the matter of CUE in its prior denial of service 
connection for arthritis entered in May 1970 and corrective 
action was in order.  Accordingly, the Board remanded the 
issue of an earlier effective date pending RO adjudication of 
the CUE issue, as the two issues were inextricably 
intertwined.  

Per Board instructions, in April 2002, the RO determined that 
CUE was not present in its May 1970 rating decision denying 
service connection for arthritis.  The veteran has not 
appealed.  The RO also issued a supplemental SOC (SSOC) 
addressing the claim of entitlement to an effective date 
earlier than December 30, 1996, for service-connected 
psoriatic arthritis of the hands, shoulders, knees, wrists, 
elbows, and feet.  The claim of entitlement to an earlier 
effective date was subsequently returned to the Board for 
review.  

The Board construes that the veteran, by his statement of 
March 2002, has raised an informal claim to reopen the 
previously denied issue of entitlement to service connection 
for a back disorder.  This matter is hereby referred to the 
RO for a determination. 


FINDING OF FACT

No application to reopen the veteran's denied claim of 
service connection for psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and feet was received by 
the RO prior to the veteran's December 30, 1996, claim for 
benefits, and the RO granted service connection and 
compensation effective from that date.


CONCLUSION OF LAW

An effective date prior to December 30, 1996, for the grant 
of service connection for psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and feet is not warranted.  
38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 5107, 
5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155, 3.157, 3.400 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, the veteran filed a claim for service 
connection of, inter alia, arthritis in July 1969, six months 
after his discharge from military service.  In December 1969, 
the RO initially denied the veteran's claim for failure to 
report to a scheduled VA examination.  Following a VA 
examination in April 1970, the RO issued a May 1970 decision 
denying service connection for arthritis.  The RO determined 
that arthritis was not shown by the evidence of record.  The 
RO granted service connection for metatarsalgia of the feet.  
The earliest evidence of record following the April 1970 
denial of service connection for arthritis was dated April 
1975.  A VA examination at that time showed the veteran's 
feet to be normal on x-ray.  The evidence of record reflects 
no communication by the veteran regarding entitlement to a 
benefit until July 1989, when he requested an increased 
rating for his service-connected condition and identified the 
Fayetteville VA Medical Center (VAMC) as a source of relevant 
treatment.  In July 1989, the RO obtained records originating 
from Fayetteville VA Medical Center (VAMC) indicating 
treatment for arthritis on May 1, 1989; and on May 18, 1999.  
In a subsequent rating decision, dated in August 1989, the RO 
did not address the matter of service connection of 
arthritis.  

In December 1996, the veteran submitted a claim for an 
increased rating of his service-connected condition.  He 
attached records of private treatment on January 31, 1996, 
indicating, inter alia, diagnoses of psoriatic arthritis, 
spinal and peripheral.  (Psoriatic arthritis is a syndrome of 
psoriasis in association with inflammatory arthritis.  
Dorland's Illustrated Medical Dictionary 151 (29th ed. 
2000)).  The RO scheduled VA examinations in March 1997.  In 
a form completed prior to examination, dated March 14, 1997, 
the veteran indicated that "since about one year before 
discharge I began suffering pain in my joints" and "I had 
arthritis all the while."  By March 17, 1997, VA 
examination, the veteran was diagnosed with, in relevant 
part, metatarsalgia with psoriatic arthritis (degenerative) 
of the feet, right and left; and psoriatic arthritis of the 
shoulders, elbows, wrists, fingers, and knees, bilaterally.

In July 1997, the RO constructively reopened the veteran's 
claim of service connection for arthritis and granted service 
connection for psoriatic arthritis of the hands, shoulders, 
knees, wrists, elbows, and feet, effective December 30, 1996.  
Evidence of record following the July 1997 RO determination 
is not relevant to the matter under appeal.


II.  Analysis

Generally, the effective date of an award based on an 
original claim (for service connection) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  
Accordingly, except as otherwise provided, the effective date 
for compensation based on a successful claim to reopen will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r); 
38 C.F.R. § 3.4000(q)(1)(ii) (emphasis added).  If a service 
connection claim is received within one year of separation of 
service, the effective date will be the day after separation 
from service or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Regarding presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.308, 3.309, the effective date is the date 
entitlement arose if a claim is received within one year 
after separation from active duty; otherwise, it is the date 
of receipt of a claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

The words "application" and "claim" are defined by 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  38 C.F.R. § 3.155(a).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The mere presence of medical evidence 
in the record does not establish an intent on the part of the 
veteran to seek service connection for the claimed 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105(b)(1), (c).  
A claim may not thereafter be reopened or allowed, except 
upon the admission of "new and material evidence."  
38 U.S.C.A. § 7105(c); cf. 38 U.S.C.A. § 5198, 38 C.F.R. 
§ 3.156(a); 38 C.F.R. § 3.105(a) (clear and unmistakable 
error (CUE)).  

Following a complete review of the claims folder, with 
respect to the issue of an earlier effective date for 
service-connected psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and feet, the Board finds 
that an effective date earlier than December 30, 1996, is not 
warranted.  First, it is well established by the record that 
the veteran's original claim was denied by the RO in April 
1970.  The evidence of record shows that no timely appeal was 
filed.  The April 1970 decision became final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).  
Therefore, the veteran's original claim in July 1969 can not 
be the basis of an earlier effective date.  

Second, following the April 1970 RO denial and before the 
RO's receipt of the veteran's claim for benefits on December 
30, 1996, there is no evidence that may be construed as a 
claim or an informal claim to reopen, or evidence of 
entitlement.  38 C.F.R. §§ 3.151, 3.155, 3.157.  The Board 
notes that an informal claim could not be construed pursuant 
to section 3.157 of title 38 of the Code of Federal 
Regulations.  Under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of section 
3.157(b).  Section 3.157(b) provides that:

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected disability 
is not compensable in degree, receipt of 
[evidence listed under (b)(1), (2), or (3)] 
will be accepted as an informal claim for 
increased benefits or an informal claim to 
reopen.

38 C.F.R. § 3.157(b).  

The veteran's VA and private treatment records submitted 
prior to December 30, 1996, can not comprise informal claims 
as the veteran was not previously service-connected for 
psoriatic arthritis of the hands, shoulders, knees, wrists, 
elbows, and feet.  In conclusion, the Board finds that, as a 
matter of law, there is no entitlement to an effective date 
earlier than December 30, 1996, for the veteran's service-
connected psoriatic arthritis of the hands, shoulders, knees, 
wrists, elbows, and feet.  See Sabonis v. Brown, 6 Vet. App. 
at 430 (observing that in cases where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
revised section 5103, chapter 38 of the United States Code, 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  In addition, VA is 
required to make reasonable efforts to assist the veteran in 
obtaining records necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  However, VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)(2) ("VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify, as the veteran was apprised 
of the requirements for an earlier effective date in the 
February 1999 SOC and April 2002 SSOC.  Furthermore, in 
regards to the duty to assist, the Board notes that any 
medical records showing that the veteran's psoriatic 
arthritis was related to service are irrelevant to the issue 
of effective date.  The effective date of a reopened claim of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the claim was filed with VA.  No further 
assistance is warranted.


ORDER

Entitlement to an effective date earlier than December 30, 
1996, for service-connected psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and feet is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

